Case 1:18-cr-00120-SPW Document 123-1 Filed 08/05/21 Page 1 of 1

 

 

 

 

 

 

 

ke Fuss Kas leulilsniilly Fala tty. pA ppb For Ale Fy

 

_ _ t
yp acee ee Tyag Abdu
THe Cause 4Md jot THe tie Teach ok azHlAZ tLe px as

7o M2 Ae ALcl i) TAH Ar S44 ve 70 fcc 2 Xe Lf&hK¢ bes bf

Har ru ere aaa Cher Chale, 2epp/ Yares |

   

CAW chp see 1s hte. Ub bila pal _piy'sar Pf pls To
: yaa" : na €ft/ ( ,
AB AE Pon fut ade, 4Tlenwe) YA malin ploy f€QlW elf ~! C hae __

; or , _
pA A444 2 nA yy Faun ly, das. Hape Whest le l26.5-~—44F—

 

wil pe Unite ite aay MD clauoye yr Peete! Mew DAasdsoAaZs
wrt t ery tzZD a 7 7

_ fiaeel [Pe Trhe Pest phar [ Grau Lan Pre az,

 

 

—_— iS
Z Me atl. [Kinet fF ns Vacer Ln an 2

a
[cE PB

haplhl €.J>
Pete 7

fh

TK 65

© nan re
—"- F 1

 

 

 

 

 

 

 
